Opinion issued July 26, 2018




                                      In The

                               Court of Appeals
                                     For The

                           First District of Texas
                             ————————————
                               NO. 01-18-00295-CV
                            ———————————
            IN THE MATTER OF LAWRENCE ADAMS, Appellant



                    On Appeal from the 313th District Court
                             Harris County, Texas
                       Trial Court Case No. 2017-32507


                          MEMORANDUM OPINION

       Appellant, Lawrence Adams, is attempting to appeal from the trial court’s

“Order of Transfer” that transferred the cause from one district court to another

district court.

       Generally speaking, appellate courts only have jurisdiction over appeals from

final judgments. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001);
N.E. Indep. Sch. Dist. v. Aldridge, 400 S.W.2d 893, 895 (Tex. 1966). Texas

appellate courts only have jurisdiction to immediately consider appeals from

interlocutory orders if a statute explicitly provides appellate jurisdiction. Stary v.

DeBord, 967 S.W.2d 352, 352–53 (Tex. 1998).

      The trial court’s “Order of Transfer” is neither a final judgment nor an

interlocutory order for which an appeal is authorized by statute and is therefore not

an appealable order. See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a) (West

Supp. 2017); Starnes v. Holloway, 779 S.W.2d 86, 93 (Tex. App.—Dallas 1989, writ

denied) (holding that order transferring case from one state court to another was

interlocutory order); Fox v. Wardy, 224 S.W.3d 307, 309 (Tex. App.—El Paso 2005,

pet. denied) (same). After being notified that this appeal was subject to dismissal,

appellant filed a response but did not demonstrate that this Court has jurisdiction

over the appeal. Because appellant is attempting to appeal an interlocutory order

which is not authorized by statute, we lack jurisdiction over this attempted appeal.

      Accordingly, we dismiss the appeal. See TEX. R. APP. P. 42.3(a), (c); 43.2(f).

We dismiss any pending motions as moot.

                                  PER CURIAM
Panel consists of Chief Justice Radack and Justices Jennings and Lloyd.




                                          2